                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS

Raymond Garvin (A00367),                      )
                                              )
               Plaintiff,                     )               Case No. 18 C 5495
                                              )
               v.                             )
                                              )               Judge Thomas M. Durkin
Ryan J. Krehbiel, et al.,                     )
                                              )
               Defendants.                    )

                                             ORDER

        Plaintiff has paid the $400 filing fee for this action. The show cause order is discharged.
The Court has reviewed Plaintiff’s complaint [1] under 28 U.S.C. § 1915A and dismisses it
without prejudice for failure to state a claim. Plaintiff is given leave to submit a proposed
amended complaint (assuming he believes that he can state a plausible claim). If Plaintiff fails to
do so by November 1, 2018, the Court will dismiss this lawsuit. The Clerk is directed to send
Plaintiff an amended complaint form, one blank USM-285 (service) form, and instructions along
with a copy of this Order. The Court advises Plaintiff that a completed USM-285 form is required
for service on each Defendant named in the amended complaint. The U.S. Marshal will not
attempt service on a Defendant unless and until the required form for that Defendant is received. A
completed USM-285 form for each Defendant named therein should be submitted along with any
amended complaint.

                                          STATEMENT

       Plaintiff Raymond Garvin, a prisoner at Western Illinois Correctional Center, brings this
pro se civil rights action pursuant to 42 U.S.C. § 1983 regarding his 2017 arrest for felony theft.
Presently before the Court is Plaintiff’s response to the Court’s show cause order regarding the
information he provided in his previous application to procced in forma pauperis and his
complaint for initial review.

        Plaintiff responds to the Court’s show cause order by pointing out that he did not attempt to
hide his assets as he included his trust fund statements and he did not include the $1,000 that was
on his person when he was arrested and the $300 settlement because he did not know they had had
to be reported on the form. The Court accepts Plaintiff’s explanation this one time but Plaintiff is
admonished that he must complete all court filings accurately.

        Under 28 U.S.C. § 1915A, the Court is required to screen prisoners’ complaints and
dismiss the complaint, or any claims therein, if the Court determines that the complaint or claim is
frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary
relief against an immune defendant. See Jones v. Bock, 549 U.S. 199, 214 (2007); Turley v.
Rednour, 729 F.3d 645, 649 (7th Cir. 2013). Courts screen prisoners’ complaints in the same
manner they review motions to dismiss under Federal Rule of Civil Procedure 12(b)(6). Maddox
v. Love, 655 F.3d 709, 718 (7th Cir. 2011).

        A complaint must include “a short and plain statement of the claim showing that the
pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The short and plain statement must “give
the defendant fair notice of what the claim is and the grounds upon which it rests.” Bell Atl. Corp.
v. Twombly, 550 U.S. 544, 555 (2007) (citation omitted). The statement also must contain
sufficient factual matter, accepted as true, to “state a claim to relief that is plausible on its face,”
which means that the pleaded facts must show there is “more than a sheer possibility that a
defendant acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). When screening a
pro se plaintiff’s complaint, courts construe the plaintiff’s allegations liberally. Erickson v.
Pardus, 551 U.S. 89, 94 (2007) (per curiam). Courts also must “accept all well-pleaded facts as
true and draw reasonable inference in the plaintiff’s favor.” Roberts v. City of Chicago, 817 F.3d
561, 564 (7th Cir. 2016).

        Here Plaintiff alleges the following. On January 15, 2017, a felony theft was committed at
Binny Beverage Depot (Binny) in Willow Springs, Illinois. (Dkt. 1, pg. 5.) At some time, Ryan
J. Krehbiel, a co-owner of Binny, provided the police with a video and a photo of the subject who
committed the theft. (Id.) The video and photo were not the Plaintiff. (Id.) At some time,
Krehbiel was provided a photo line-up by Detective Handzile and he “willfully” and “knowingly”
falsely picked Plaintiff’s picture out of the line-up. (Id.) Detective Handzile “willfully” and
“knowingly” had the Plaintiff charged with felony theft even though he knew Plaintiff was not the
person in the video and photo. (Id.) State’s Attorney Jane Doe also “willingly” and
“knowingly” went before the grand jury and informed the grand jury that Plaintiff was eligible for
an extendable term even though she knew that Plaintiff was not the person in the video and photo.
(Id.)

        Plaintiff alleges that the three Defendants, Krehbiel, Handzile, and Jane Doe, knew
Plaintiff was not the person who committed the theft but acted otherwise in “conspiracy to
discriminate against Plaintiff . . . with implied racial animus.” (Id., pg. 6.)

        The Court finds that Plaintiff’s allegations as currently pleaded do not state a federal claim.
To state a claim pursuant to 42 U.S.C. § 1983, Plaintiff must allege: (1) the conduct complained of
was committed by a person acting under color of law and (2) the conduct deprived him of a right
secured by the Constitution or laws of the United States. See Estate of Sims v. County of Bureau,
506 F.3d 509, 514 (7th Cir. 2007); Case v. Milewski, 327 F.3d 564, 567 (7th Cir. 2003). Two
circumstances have been recognized by the Court in which a defendant may be found to act under
color of state law. First, state action may occur when the state has cloaked the defendant in some
degree of authority, normally through employment or some other agency relationship. Case, 327
F.3d at 567. The second such circumstance is when the defendant has conspired or acted in
concert with state officials to deprive a person of his civil rights. Id.

        As to Krehbiel, he is not a state actor but is the co-owner of the store in which a theft took
place. The allegations do not demonstrate that he was cloaked with any degree of authority or
some other agency relationship. In addition, the conclusory allegations of a conspiracy are
insufficient. Instead, the allegations demonstrate that he was showed a photo line-up and picked
out Plaintiff as the individual that committed the theft. There are no factual allegations of any
type of agreement or conspiracy with the other named Defendants. Similarly, to the extent that
Plaintiff seeks to bring a malicious prosecution claim based on Illinois law, he must allege, among
other things, that the underlying criminal proceedings were terminated in his favor. See, e.g.,
Seiser v. City of Chicago, 762 F.3d 647, 659 (7th Cir. 2014).

         Nor has Plaintiff stated a claim against Handzile. Plaintiff alleges that Handzile showed
Krehbiel a phot line-up and Krehbiel picked out Plaintiff as the person who committed the theft.
While Plaintiff conclusory alleges a conspiracy, there are no allegations supporting such a claim.
“[I]t is well settled that conspiracy does not provide an independent basis of liability.” Ellis v.
City of Chicago, No. 13 C 2382, 2016 WL 212489, at *10 (N.D. Ill. Jan. 19, 2016). Instead, a
conspiracy claim must rest on a colorable claim of an underlying constitutional violation. Id.
Plaintiff’s allegations – which are speculative and largely conclusory in nature – do not satisfy this
standard. Furthermore, simply alleging he was picked out of the photo line-up and included in the
line-up because of some type of unidentified and undefined “implied racial animus” does not state
a claim.

        In addition, the Jane Doe State’s Attorney has absolute immunity from a civil suit for
damages. Prosecutors are absolutely immune from suits for damages arising from prosecutorial
actions that are “intimately associated with the judicial phase of the criminal process.” Imbler v.
Pachtman, 424 U.S. 409, 431 (1976). The allegations in the complaint against the Jane Doe
State’s Attorney involve the bringing of charges against Plaintiff and/or the prosecution of his
criminal case. Defendant Jane Doe is therefore immune from suit and Plaintiff may not pursue a §
1983 claim against her.

        Finally, and perhaps most importantly, although Plaintiff properly does not seek release
from custody in this lawsuit, he clearly refutes that he is person in the video and photo of the
person who committed the theft at Binny. The Illinois Department of Corrections website
indicates that Plaintiff is presently incarcerated for theft. Under Heck v. Humphrey, 512 U.S. 477,
486-87 (1994), however, a state prisoner does not state a cognizable civil rights claim challenging
his conviction or imprisonment if a ruling on his claim would necessarily render his continuing
confinement invalid, until and unless the reason for his continued confinement has been reversed
on direct appeal, expunged by executive order, declared invalid by a state tribunal, or has been
called into question by a federal court’s issuance or a writ of habeas corpus under 28 U.S.C. §
2254. Thus, if Plaintiff’s present claims are based on his instance that he is not the person in the
video and photo and such, if true, would render his conviction invalid, such claims would be Heck
barred.

        Based on the above, Plaintiff’s complaint is dismissed without prejudice for failure to state
a claim. Plaintiff may, by the date set forth above, submit an amended complaint if he can
articulate facts that state a claim in light of the principles discussed in this order. Any amended
complaint must be submitted on the Court’s required form. See Local Rule 81.1. Plaintiff must
write both the case number and the judge’s name on the amended complaint, sign it, and return it to
the Prisoner Correspondent. Plaintiff is cautioned that an amended pleading replaces the original
complaint and must stand complete on its own. Therefore, all allegations against all defendants
must be set forth in the amended complaint without reference to the original complaint. Any
exhibits Plaintiff wants the Court to consider in its threshold review of the amended complaint also
must be attached. Plaintiff is advised to keep a copy for his files.

        Plaintiff is instructed to file all future papers concerning this action with the clerk of this
court in care of the Prisoner Correspondent. Any letters or other documents sent directly to a
judge or that otherwise fail to comply with these instructions may be disregarded by the Court or
returned to Plaintiff.

        The Clerk is directed to send Plaintiff an amended complaint form, a blank USM-285 form,
and instructions along with a copy of this order. The Court advises Plaintiff that a completed
USM-285 form is required for service on each Defendant named in the amended complaint. The
U.S. Marshal will not attempt service on a Defendant unless and until the required form for that
Defendant is received. A completed USM-285 form for each Defendant named therein should be
submitted along with any amended complaint. If Plaintiff fails to comply with this order by the
date set forth above, this case will be dismissed.


Date: 10/2/2018                                /s/ Thomas M. Durkin
